PER CURIAM.
The plaintiff has moved to dismiss this appeal. The record shows that the judgment was rendered and signed on May 2nd 1951; the appeal was granted on motion in open court on November 15th, 1951 at a subsequent term of the said court, and consequently no citation of appeal was served on the plaintiff. The defendant has acquiesced in the said motion to dismiss the appeal, without prejudice.
For these reasons the appeal herein is dismissed without prejudice to defendant to obtain and perfect another devolutive appeal.